DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In original claim 15, line 6, the phrase “4 pates of water” is deleted and replaced with the phrase “4 parts of water”.

REASONS FOR ALLOWANCE
In view of Applicant’s Amendments, filed 02/08/2021, the Claim Objections of claims 1-5, 6-7 and 15 in addition to the 35 USC 112(b) rejections of claims 1, 3-5 and 9-15 have been withdrawn.  
Claims 1-10 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art references do no teach nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “43% to 45% (w/w) of total nitrogen”. 
Specifically, Demares et al (US 2016/0050915) disclose an agriculturally beneficial composition (claims 16 and 17) comprising the products of an enzymatic hydrolysis 
Additionally, Straumietis (US 2006/0168881 Al) teaches a similar plant nutrient product [0060, 0072, 0081, 0082, 0098, 0108, 0114, 0143, 0147] with all but the molybdate ingredient in the form of a hydroponics kits [0017] wherein some ranges such as 3-20 wt% carbohydrate [0072] and urea (which suggests an amount of 46% nitrogen) are disclosed. However, Straumietis does not read on the claimed compositional ranges as whole. 
Moreover, Foody et al (US 2015/0000356 A1) teaches cellulose hydrolysate used for soil conditioning comprising 40-80% organic material such as carbohydrates, sugars and fermented solids and 20-60% inorganic matter. Although similar contents within similar ranges of some of the component sin claim 1, Foody et al teaches an insignificant presence of carbohydrates, and up to 15% nitrogen. Whereas the instant claim discloses high concentrations of nitrogen of 43-45% and carbohydrate of 35-37% with direct application to crop foliage versus the soil. Therefore, the examiner finds the prior art does not read on applicant’s combination of compositions. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chaudhry (US 2016/0236996 A1) teaches an organic nitrogen fertilizer for foliar application [0042] comprising soybean hydrolysate [0020], carbohydrate [0020] with 2-10% nitrogen.
Stemwedel (US 2008/0302151 A1) teaches a liquid fertilizer applied as a foliar spray to a plant comprising protein hydrolysate [0043] from soybean [abstract], amino acids [0073], 45-50% carbohydrate and up to 13% total nitrogen [0081].
Binder et al (US 2007/0131010 A1) teaches a foliar [0086], soybean-based [0105] fertilizer composition having a high nitrogen content [abstract] of up to 20% [claim 68] further comprising 0-50% fermentation broth of amino acid, yeast and carboxylic acid [0058] and carbohydrates [0095].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AMANDA GARLEY/Examiner, Art Unit 1731                                                                                                                                                                                                        

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731